[Cite as McCarry v. Neil, 2015-Ohio-3155.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO



MALIK MCCARRY,                               :    CASE NO. C-150400

         Petitioner,                         :

   vs.                                       :        O P I N I O N.

                                             :
JIM NEIL, HAMILTON COUNTY
SHERIFF,                                     :

         Respondent.                         :




Original Action in Habeas Corpus

Judgment of Court: Writ Dismissed

Date of Judgment Entry: August 7, 2015



Schuh and Goldberg, LLP, and Brian Goldberg, for Petitioner,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Respondent.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Judge.


         {¶1}   In this original action, petitioner Malik McCarry filed a writ of habeas

corpus against respondent Hamilton County Sheriff Jim Neil requesting

reinstatement of McCarry’s pretrial bond. The trial court revoked McCarry’s bond

and ordered him to be held without bond during the pendency of the case after a

detective notified the court that the victim in the case had received threats to prevent

the victim from testifying.

         {¶2}   McCarry argues in his petition that the trial court acted unreasonably

in denying him bail. In support of his argument, McCarry points to the underlying

aggravated-robbery offense and explains that a codefendant was alleged to have been

the principal offender carrying a weapon. McCarry also argues that he had been in

compliance with the conditions of his electronic-monitoring device, he had appeared

at court hearings, and he had lived nearby with his mother. Finally, McCarry argues

that the threats to the victim came from an unnamed third party, according to the

detective.

         {¶3}   R.C. 2937.222 governs the denial of bail for certain felony offenses and

provides a specific set of criteria that a judge must consider before denying bail to an

offender, including the circumstances of the underlying offense, and the danger the

defendant poses to any person in the community. See R.C. 2937.222(C). Notably,

R.C. 2937.222(D)(1) provides that a trial court’s denial of bond is a final, appealable

order.

         {¶4}   Habeas corpus is an extraordinary writ and requires a petitioner to

demonstrate that no adequate remedy at law exists. See, e.g., Pointer v. Russo, Slip

Opinion No. 2015-Ohio-2078, ¶ 5.          R.C. 2937.222(D)(1) provides an offender


                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



challenging a trial court’s denial of bond with an adequate remedy at law by way of

an appeal. Thus, an offender who has been denied bond under R.C. 2937.222 cannot

challenge the trial court’s decision through a habeas-corpus action in a court of

appeals. See Coe v. McFaul, 8th Dist. Cuyahoga No. 89749, 2007-Ohio-2104.

       {¶5}    Because McCarry has an adequate remedy at law to challenge the trial

court’s denial of his bond, we dismiss McCarry’s habeas-corpus petition.

                                                                          Writ dismissed.


HENDON, P.J., and DEWINE, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3